FILED
                                                       Dec 07 2012, 10:37 am
FOR PUBLICATION
                                                              CLERK
                                                            of the supreme court,
                                                            court of appeals and
                                                                   tax court




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

THOMAS C. ALLEN                               GREGORY F. ZOELLER
Fort Wayne, Indiana                           Attorney General of Indiana

                                              AARON J. SPOLARICH
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

PHILLIP T. BILLINGSLEY,                       )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )       No. 02A05-1204-CR-216
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                    APPEAL FROM THE ALLEN SUPERIOR COURT
                        The Honorable Wendy W. Davis, Judge
                           Cause No. 02D04-1111-FD-1527



                                   December 7, 2012


                             OPINION - FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Phillip T. Billingsley appeals his conviction for possession of marijuana, as a

Class D felony, following a bench trial. Billingsley raises three issues for our review,

which we consolidate and restate as the following two issues:

       1.     Whether the officer responding to a 9-1-1 call initiated an
              investigatory stop of Billingsley or, instead, placed Billingsley under
              arrest when the officer withdrew his firearm upon his arrival at the
              scene; and

       2.     Whether the responding officer had a reasonable and articulable
              suspicion to initiate an investigatory stop of Billingsley.

We hold, based on the totality of the facts and circumstances available to the responding

officer at the time he detained Billingsley, that the responding officer initiated an

investigatory stop of Billingsley based on a reasonable and articulable suspicion that he

was engaged in criminal activity. Accordingly, the trial court did not abuse its discretion

when it admitted into evidence marijuana seized following the officer’s detention of

Billingsley, and we affirm his conviction.

                       FACTS AND PROCEDURAL HISTORY

       Around 2:34 a.m. on November 5, 2011, the 9-1-1 dispatch center of the Fort

Wayne Police Department (“FWPD”) received a call from a woman. The woman said

there was a “young man” at the Veterans of Foreign Wars (“VFW”) building who had

“held [her] hostage” a week or two before and that she “want[ed] the police to come up

here and lock him up.” Def.’s Ex. B. She then stated that he was “going to leave right

now” and that she did not “want him to leave because that’s the same dude who did the

shooting at Mookie’s nightclub.” Id. The caller stated that the man was currently armed,


                                             2
though she could not specify the type of firearm; that his name was Phillip Billingsley;

and that he was sitting as a passenger in a “newer,” “tan-brown” or “tan-gray” Dodge

Durango with tinted windows. Id. She further stated that the man sitting in the driver’s

seat of the vehicle was also armed.

       During her five-minute phone call with 9-1-1, the caller turned her attention away

from the dispatch operator to tell a third party that she was not “talking to the police I’m

talking to my brother.” Id. At the dispatch operator’s request, the caller then identified

herself as Renita Brown and said she was calling from a friend’s cell phone. The FWPD

dispatched Officer Nicholas Lichtsinn to the scene.

       Officer Lichtsinn knew the VFW was “not the most friendly environment” and

also knew Billingsley from having personally arrested him on prior allegations of

possession of cocaine, resisting arrest, fleeing, and criminal trespass. Motion to Suppress

Hearing Transcript at 14, 19. Officer Lichtsinn further knew that Billingsley had also

been arrested for possession of a handgun by a felon and that Billingsley used to “hang

around with” two people who have since been convicted of murder. Id. at 29.

       Upon arriving at the VFW, Officer Lichtsinn did not see a Dodge Durango but did

observe an SUV—a Chevrolet Trailblazer—that, “in the darker light . . . appear[ed] to be

brown[, but] when the sun’s out, it appear[ed] to be silver.” Id. at 40. Officer Lichtsinn

knew from his experiences as an officer that, “often when people call [9-1-1], colors [of

vehicles] are goofy and makes and models of vehicles are goofy.” Id. at 30. Officer

Lichtsinn then observed Billingsley in the passenger seat of the Trailblazer and parked

his patrol vehicle in front of the Trailblazer. Officer Lichtsinn called for backup and


                                             3
exited his vehicle with his sidearm drawn. He ordered Billingsley to place his hands on

the roof of the SUV while they waited for backup to arrive, which Billingsley did.

       Backup officers arrived shortly thereafter. Officer Lichtsinn then holstered his

weapon and ordered Billingsley to exit the vehicle.        Officer Lichtsinn handcuffed

Billingsley and patted him down for weapons. While doing so, Officer Lichtsinn smelled

an “overpowering odor of [raw] marijuana,” which he recognized based on “[n]umerous”

prior arrests he had made involving marijuana. Id. at 18. Officer Lichtsinn then observed

“on the front passenger seat where [Billingsley] was sitting . . . a clear plastic baggie

containing . . . a green leafy plant substance that [Officer Lichtsinn] immediately

recognized . . . to be marijuana.” State’s Exh. 1. The substance field tested positive for

marijuana and was later measured at 229.7 grams. No firearm was found on or near

Billingsley.

       The State charged Billingsley with possession of marijuana, as a Class D felony.

Billingsley moved to suppress the seized marijuana and, after a hearing, the trial court

denied Billingsley’s motion. Billingsley renewed his objections during the ensuing bench

trial, and the court overruled them. The court then found Billingsley guilty as charged

and sentenced him accordingly. This appeal ensued.

                            DISCUSSION AND DECISION

       Billingsley contends that the trial court abused its discretion when it admitted the

seized marijuana into evidence because the State’s seizure of the marijuana from the front

passenger seat of the SUV violated his rights under the federal and Indiana constitutions.

A trial court is afforded broad discretion in ruling on the admissibility of evidence, and


                                            4
we will reverse such a ruling only upon a showing of an abuse of discretion. Washington

v. State, 784 N.E.2d 584, 587 (Ind. Ct. App. 2003). An abuse of discretion involves a

decision that is clearly against the logic and effect of the facts and circumstances before

the court. Id. We will not reweigh the evidence, and we consider conflicting evidence in

the light most favorable to the trial court’s ruling. Cole v. State, 878 N.E.2d 882, 885

(Ind. Ct. App. 2007).

                        Issue One: Investigatory Stop or Arrest

       The parties first dispute whether Officer Lichtsinn exiting his vehicle with his

firearm drawn upon his arrival at the VFW subjected Billingsley to an investigatory stop

or an arrest. An investigatory stop allows a police officer to “temporarily freeze the

situation in order to make an investigative inquiry.” Johnson v. State, 766 N.E.2d 426,

429 (Ind. Ct. App. 2002), trans. denied. In Terry v. Ohio, 392 U.S. 1, 30 (1968), the

United States Supreme Court held that an officer may, consistent with the Fourth

Amendment, conduct a brief investigatory stop when, based on a totality of the

circumstances, the officer has a reasonable, articulable suspicion that criminal activity is

afoot. Hardister v. State, 849 N.E.2d 563, 570 (Ind. 2006). A Terry stop is a lesser

intrusion on the person than an arrest and may include a request to see identification and

inquiry necessary to confirm or dispel the officer’s suspicions. Id. (citing Hiibel v. Sixth

Judicial Dist. Court of Nev., 542 U.S. 177, 185-89 (2004)). Reasonable suspicion entails

some minimal level of objective justification for making a stop, something more than an

unparticularized suspicion or hunch, but less than the level of suspicion required for




                                             5
probable cause. Wilson v. State, 670 N.E.2d 27, 29 (Ind. Ct. App. 1996) (citing United

States v. Sokolow, 490 U.S. 1, 7 (1989)).

       An arrest, on the other hand, occurs “when a police officer interrupts the freedom

of the accused and restricts his liberty of movement.” Sears v. State, 668 N.E.2d 662,

667 (Ind. 1996). An arrest requires probable cause. See, e.g., Reinhart v. State, 930

N.E.2d 42, 45 (Ind. Ct. App. 2010). There is no question that “[h]olding a person at

gunpoint certainly restrains his liberty of movement” and may be an example of an arrest.

Taylor v. State, 464 N.E.2d 1333, 1335 (Ind. Ct. App. 1984). But “there is no ‘bright

line’ for evaluating whether an investigative detention is unreasonable” such that it has

been transformed into a full arrest. See Mitchell v. State, 745 N.E.2d 775, 782 (Ind.

2001) (quoting United States v. Sharpe, 470 U.S. 675, 685 (1985)).

       This court recently considered the fine line between an investigatory stop and an

arrest when the attending officer has drawn his firearm. In Willis v. State, 907 N.E.2d

541, 545 (Ind. Ct. App. 2009), we held that, based on the facts of that case, an

investigatory stop had occurred. In particular, we noted that “the police arrived at the

scene moments after a caller reported a man holding a handgun to another man’s head.”

Id.   Upon arriving at the scene, the police immediately observed two individuals

matching the description provided by the caller. We held that under the totality of those

circumstances the police did not convert an investigatory stop into an arrest when they

immediately withdrew their firearms to investigate whether the suspect had a firearm.

Id.; accord United States v. Askew, 403 F.3d 496, 507 (7th Cir. 2005) (holding that

officers conducted a Terry stop and not an arrest even though the officers blockaded


                                            6
Askew’s car and approached with guns drawn, based on the officers’ “reasonable

suspicion” that Askew was in the car and “the inherent danger in stopping those

suspected of drug trafficking, for which guns are known tools of the trade”).

       About a year after this court’s decision in Willis, we held on a different set of facts

that an officer’s withdrawal of his firearm from its holster placed the suspect citizen

under arrest. Specifically, in Reinhart, we held as follows:

       Unlike in Willis, the facts presented here indicate that what may have
       begun as a Terry investigatory stop was quickly converted to an arrest
       requiring probable cause. “[A] seizure that is lawful at its inception can
       violate the Fourth Amendment if its manner of execution unreasonably
       infringes interests protected by the Constitution.” Illinois v. Caballes, 543
       U.S. 405, 407 (2005). Deputy Coney’s purported purpose in stopping
       Reinhart’s vehicle was to investigate a possible drunk driver. While
       Deputy Coney testified that, at the time of the stop, he was concerned with
       his safety based upon Reinhart’s earlier behavior of pulling into the third
       driveway and yelling out the window, there is no evidence suggesting that
       Reinhart engaged in any behavior which could have led to a specific
       reasonable inference that he was armed with a weapon. Therefore, under
       the circumstances, Deputy Coney’s action of ordering Reinhart to exit the
       vehicle at gunpoint was excessive.

930 N.E.2d at 47 (alteration original).

       Thus, whether an officer’s use of a firearm to detain a suspect is pursuant to an

investigatory stop or an arrest is dependent on whether the totality of the facts and

circumstances before the officer at that time demonstrated a specific and reasonable

belief that the suspect may be armed with a weapon. Here, Officer Lichtsinn was

responding to a call that Billingsley was armed at the VFW. Officer Lichtsinn knew the

VFW to be a dangerous area, knew Billingsley, knew Billingsley to be a convicted felon,

and knew Billingsley had a history of dangerous acquaintances. Upon his arrival at the

VFW, Officer Lichtsinn immediately observed Billingsley sitting in the passenger seat of
                                              7
a brown-gray SUV, which corroborated the caller’s description of the scene. And Officer

Lichtsinn’s use of his firearm was limited. Namely, he had his firearm drawn only until

backup arrived at the scene, at which time Officer Lichtsinn holstered his firearm and

then further engaged Billingsley.

       On these facts, Officer Lichtsinn withdrew his firearm only because he had a

specific and reasonable belief that Billingsley may have been armed. As in Willis, it

would have been unreasonable to expect Officer Lichtsinn to approach Billingsley

without his gun drawn because the risk to the officer’s safety was simply too great. 907

N.E.2d at 546. And Officer Lichtsinn’s limited use of his firearm temporarily froze the

situation until backup could arrive and he could complete his investigative inquiry in a

safer environment without his firearm.                   We conclude that the totality of these

circumstances describes an investigatory stop under Terry v. Ohio and not an arrest.

                                Issue Two: Reasonable Suspicion

       Billingsley next asserts that, even under the standards for Terry stops, Officer

Lichtsinn did not have a reasonable and articulable suspicion to stop Billingsley because

the caller, Renita Brown, did not give police any personally identifying information and

later was not located by either the State or Billingsley’s defense counsel.1 According to

Billingsley, because Brown could not later be found, her call to the police is equivalent to

an anonymous tip. We cannot agree.

       As the Supreme Court of the United States has explained:

       Reasonable suspicion is a less demanding standard than probable cause not
       only in the sense that reasonable suspicion can be established with

       1
           The parties do not describe the measures taken in the attempts to locate Brown.
                                                     8
      information that is different in quantity or content than that required to
      establish probable cause, but also in the sense that reasonable suspicion can
      arise from information that is less reliable than that required to show
      probable cause. Adams v. Williams . . . demonstrates as much. We there
      assumed that the unverified tip from the known informant might not have
      been reliable enough to establish probable cause, but nevertheless found it
      sufficiently reliable to justify a Terry stop. 407 U.S.[ 143, 147 (1972).]
      Reasonable suspicion, like probable cause, is dependent upon both the
      content of information possessed by police and its degree of reliability.
      Both factors—quantity and quality—are considered in the “totality of the
      circumstances—the whole picture,” United States v. Cortez, 449 U.S. 411,
      417[] (1981), that must be taken into account when evaluating whether
      there is reasonable suspicion.

Alabama v. White, 496 U.S. 325, 330 (1990).

      The reasonable suspicion requirement is satisfied where the facts known to the

officer at the moment of the stop, together with the reasonable inferences arising from

such facts, would cause an ordinarily prudent person to believe that criminal activity has

occurred or is about to occur. Lyons v. State, 735 N.E.2d 1179, 1183-84 (Ind. Ct. App.

2000), trans. denied. Thus, reasonable suspicion entails something more than an inchoate

and unparticularized suspicion or hunch but considerably less than proof of wrongdoing

by a preponderance of the evidence. Luster v. State, 578 N.E.2d 740, 743 (Ind. Ct. App.

1991). We review a trial court’s determination regarding reasonable suspicion de novo.

Burkett v. State, 736 N.E.2d 304, 306 (Ind. Ct. App. 2000).

      Brown’s possible status as an anonymous caller presents an important question.

As our supreme court has explained:

      Reliability of the professional informant or anonymous tipster generally
      must be established by reference to underlying facts and circumstances
      which indicate that the information is trustworthy. Our requirement for
      corroboration is necessitated because this type of information may be
      unreliable or self-serving, especially if given in return for favors such as
      money or leniency in possible criminal prosecution. On the other hand, we
                                            9
          recognize a concerned citizen tip is different. This tip is made up of people
          who may have been victims of crime or have witnessed a crime. These
          individuals generally come forward with information out of a spirit of good
          citizenship and a desire to help law enforcement. Some jurisdictions have
          therefore held informants of this type are considered more reliable. In
          Kellems [v. State, 842 N.E.2d 352, 356 (Ind. 2006), rev’d on other grounds,
          849 N.E.2d 1110 (Ind. 2006)], we again reaffirmed our belief that there
          “may well be great indicia of reliability in the report of the ‘concerned
          citizen’ as distinguished from the ‘professional informant’—though again
          the totality of the circumstances controls.” These concerned citizens are
          usually one-time informants, and no basis exists from prior contacts to
          determine their reliability . . . .

State v. Renzulli, 958 N.E.2d 1143, 1147 (Ind. 2011) (citations omitted); see also Florida

v. J.L., 529 U.S. 266, 270 (2000) (distinguishing known informants from anonymous

informants); Sellmer v. State, 842 N.E.2d 358, 361 (Ind. 2006) (describing the degree of

corroboration necessary before law enforcement may rely on an anonymous tip).

          Here, Billingsley’s argument for why Brown should have the status of an

anonymous caller is as follows:

          The only identifying information the caller gave to the police when she
          called was her name. She did not provide a birth date, a telephone number,
          an address, or any other information which would allow the State to hold
          her “responsible” if her allegations turned out to be fabricated. In fact, the
          only information she gave which would have identified her turned out to be
          false as both the State of Indiana and the defense attorney attempted to no
          avail to locate her for purposes of having her testify at trial. . . . There was
          [also] no evidence put forth that the [FWPD] had th[e] technological tools
          available [to know the telephone number from which the call was placed].

Appellant’s Br. at 15-16 (citations omitted). Billingsley also suggests that, since the

caller identified him by name, the caller must have had a questionable motive for the 9-1-

1 call.

          Billingsley’s argument misapplies our legal standards.          Indeed, the crux of

Billingsley’s legal position is that a caller who identifies herself by name can nonetheless
                                                10
become anonymous after the fact when legal counsel fails to locate her. But “[t]hat ex

post inquiry . . . is not our focus.” United States v. Terry-Crespo, 356 F.3d 1170, 1174

(9th Cir. 2004). What matters is whether the facts known to Officer Lichtsinn at the

moment of the stop, together with the reasonable inferences arising from those facts,

would cause an ordinarily prudent person to believe that criminal activity has occurred or

is about to occur. See Lyons, 735 N.E.2d at 1183-84. This is not to say that a caller who

identifies herself by name can per se create reasonable suspicion.         Again, whether

reasonable suspicion exists requires us to consider the totality of the circumstances

known to Officer Lichtsinn at the time of the stop. See id.

       Moreover, Brown was not an anonymous caller but a concerned citizen. In her 9-

1-1 call, she claimed both to have been a recent victim of Billingsley’s criminal activity

and to be witnessing his ongoing criminal activity. As an apparent concerned citizen, she

was entitled to a degree of reliability despite the fact that “no basis exist[ed] from prior

contacts to determine [her] reliability.” Renzulli, 958 N.E.2d at 1147; see also Kellems,

842 N.E.2d at 356-57 (holding that a caller who had reported an intoxicated driver was

not an anonymous caller but a concerned citizen because she had provided her name,

even though her identity could not later be verified).

       On these facts, we conclude that Officer Lichtsinn had reasonable suspicion to

briefly detain Billingsley. At the time he stopped Billingsley, Officer Lichtsinn had been

informed by a 9-1-1 caller identified by name that a known felon had a firearm, contrary

to Indiana Code Section 35-47-2-23(c)(2)(B), in a dangerous area at about 2:30 in the

morning. Upon arriving at the scene, Officer Lichtsinn immediately observed Billingsley


                                             11
in the passenger seat of a brown-gray SUV, which he reasonably believed to be

consistent with Brown’s description of the scene.

          Billingsley notes that Brown’s description of the scene was based on information

generally available to the public and was therefore not quality information on which to

support a finding of reasonable suspicion.         But Brown’s specific identification of

Billingsley lends her description of the scene greater credibility than that of the general

public.

          Further, because Officer Lichtsinn reasonably believed that the caller was a

concerned citizen, one reasonable inference is that he believed Brown could later be

located and held accountable for false reporting. See J.L., 529 U.S. at 270. Stated

another way, it is reasonable for the police to believe that a 9-1-1 caller has provided her

real name. See Renzulli, 958 N.E.2d at 1147; Kellems, 842 N.E.2d 356-57. As the Ninth

Circuit Court of Appeals has stated:

          We acknowledge that any given caller reporting an emergency to [9-1-1]
          could provide a false name. . . . We decline to impose a duty on the police
          to confirm the identity of every [9-1-1] caller who provides his or her name
          or to know the universe of names in the United States and their endless
          variants.

Terry-Crespo, 356 F.3d at 1175. Accordingly, Brown’s 9-1-1 call “was not anonymous

and therefore was entitled to greater reliability.” Id. at 1174; see Renzulli, 958 N.E.2d at

1147.

          Finally, the fact that Brown called 9-1-1 rather than a police station entitles the

call to a degree of reliability. Calls to 9-1-1 are “entitled to greater reliability than a tip

concerning general criminality because the police must take [9-1-1] emergency calls


                                              12
seriously and respond with dispatch.” Terry-Crespo, 356 F.3d at 1176 (discussing United

States v. Holloway, 290 F.3d 1331, 1339 (11th Cir. 2002), cert. denied, 537 U.S. 1161

(2003)). Calls to 9-1-1

       involve exigent situations that may limit the police’s ability to gather
       identifying information. Police delay while attempting to verify an identity
       or seek corroboration of a reported emergency may prove costly to public
       safety and undermine the [9-1-1] system’s usefulness. We do not believe
       that the Constitution requires that result. The touchstone of our search and
       seizure jurisprudence remains the Fourth Amendment’s textual requirement
       that any search be “reasonable,” a determination we make by weighing the
       competing interests of individual security and privacy with the need to
       promote legitimate governmental interests. Having weighed those interests,
       we conclude that it is reasonable to accommodate the public’s need for a
       prompt police response. The Fourth Amendment does not require the
       police to conduct further pre-response verification of a [9-1-1] caller’s
       identity where the caller reports an emergency. Accordingly, an emergency
       [9-1-1] call is entitled to greater reliability than an anonymous tip
       concerning general criminality.

Id. (citations omitted); see also Kellems, 842 N.E.2d at 356-57 (holding that the exigent

circumstances described by a concerned citizen were “particularly relevant” to justifying

the need for a Terry stop).

       In sum, based on the totality of the facts and circumstances known to Officer

Lichtsinn at the time he detained Billingsley, we conclude that Officer Lichtsinn had a

reasonable and articulable suspicion that Billingsley may have been involved in criminal

activity. Officer Lichtsinn had been informed, by a concerned citizen who had called 9-

1-1, of a known felon with a firearm at a location known to be dangerous. Accordingly,

Officer Lichtsinn’s Terry stop of Billingsley did not violate Billinglsey’s Fourth

Amendment rights. For the same reasons, Billingsley’s claim under Article I, Section 11




                                           13
of the Indiana Constitution must fail.2 E.g., Sowers v. State, 724 N.E.2d 588, 591-92

(Ind. 2000).

                                             Conclusion

        Officer Lichtsinn lawfully detained Billingsley during an investigatory stop.

Accordingly, the State lawfully seized the discovered marijuana and the trial court did not

abuse its discretion in admitting that evidence against Billingsley. Thus, we affirm

Billingsley’s conviction.

        Affirmed.

MAY, J., concurs.

KIRSCH, J., dissents with separate opinion.




        2
            In reviewing claims under Article I, Section 11, we balance three factors to determine the
reasonableness of a search or seizure: (1) the degree of concern, suspicion, or knowledge that a violation
has occurred; (2) the degree of intrusion the method of the seizure imposes on the citizen’s ordinary
activities; and (3) the extent of law enforcement needs. Litchfield v. State, 824 N.E.2d 356, 361 (Ind.
2005). The State asserts, and we agree, that Billingsley’s argument fails to address the second and third
prongs under Article I, Section 11.
                                                   14
                             IN THE
                   COURT OF APPEALS OF INDIANA


PHILLIP T. BILLINGSLEY,                         )
                                                )
      Appellant-Defendant,                      )
                                                )
             vs.                                )    No. 02A05-1204-CR-216
                                                )
STATE OF INDIANA,                               )
                                                )
      Appellee-Plaintiff.                       )



      KIRSCH, Judge, dissenting.


      I respectfully dissent.

      To conduct an investigatory stop, a police officer must have a reasonably

articulable suspicion of criminal activity. See Terry v. Ohio, 392 U.S. 1, 20 (1968). To

determine whether a citizen’s constitutional rights are violated by such a stop, the

Supreme Courts of the United States and of Indiana have directed reviewing courts to

look at the “‘totality of the circumstances’ of each case to see whether the detaining

officer has a ‘particularized and objective basis’ for suspecting legal wrongdoing.” U.S.

v. Arvizu, 534 U.S. 266, 274 (2002), State v. Bulington, 802 N.E.2d 435, 438 (Ind. 2004).

      Both courts have also held as a general matter that “an anonymous tip alone is not

likely to constitute the reasonable suspicion necessary for a valid Terry stop.” Lampkins

                                           15
v. State, 682 N.E.2d 1268, 1271 (Ind. 1997) (citing Alabama v. White, 496 U.S. 325, 329-

30 (1990)). The concern about uncorroborated anonymous tips arises because “[i]f any

anonymous caller’s allegation, uncorroborated by anything beyond public knowledge,

could justify a search, every citizen’s home [and car for that matter] would be fair game

for a variety of innocent and not so innocent intrusions.” Jaggers v. State, 687 N.E.2d

180, 183 (Ind. 1997).

       For an officer to have a “‘particularized and objective basis’ for suspecting legal

wrongdoing, significant aspects of the tip must be corroborated by the police.”

Lampkins, 682 N.E.2d at 1271. The corroboration requirement will be satisfied if the

anonymous tip gives the police something more than details readily obtainable by the

general public. See Johnson v. State, 659 N.E.2d 116, 119 (Ind. 1995) (holding that

anonymous tip that provided only information easily obtainable by members of general

public was insufficiently reliable to constitute reasonable suspicion to conduct

investigatory stop). In addition, to constitute reasonable suspicion for an investigatory

stop, an anonymous tip must also demonstrate an intimate familiarity with the suspect’s

affairs and be able to predict future behavior. See id. at 118.

       Here, the police received a tip from a 9-1-1 caller who, in response to police

questioning, gave her name as “Renita Brown.” She was neither asked for, nor provided,

any other information about her identity such as her age, address, or Social Security

Number. The caller could not be located by either the State or the defense, and it is not

known whether the caller was, in fact, “Renita Brown” or whether the caller provided a




                                             16
false name. Nothing known to the police officer, nor provided to this court, allow us to

determine the accuracy or inaccuracy of the identification information.

      In regard to the other information provided in the 9-1-1 call, the only information

that was accurate was that Phillip Billingsley was in the passenger seat of an SUV in the

parking lot of the Fort Wayne VFW and that the SUV could appear to be brown when

viewed “in a darker light.” Other than Billingsley’s name, there was no information that

provided details that would not be known to the general public, there was no information

that demonstrated “an intimate familiarity” with Billingsley’s affairs, and there was no

information that demonstrated an ability to predict future behavior. None of the other

information provided during the call was verified by the officer before conducting the

investigatory stop. Indeed, none of such information was ever shown to be accurate.

      Because there was no supporting information or any other indicia of reliability for

the name provided, I do not believe that the mere providing of a name by a 9-1-1 caller

removes this case from the category of an anonymous caller. I also do not believe that

the information known to the investigating officer was sufficient to satisfy the standards

established by our Supreme Court and the Supreme Court of the United States for

investigatory stops. Accordingly, I would reverse Billingsley’s conviction.




                                            17